Citation Nr: 1220656	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  10-00 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance under Chapter 35, Title 38, of the United States Code.


WITNESSES AT HEARING ON APPEAL

The appellant and her mother


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from November 1981 to December 1988.  The Veteran died on April [redacted], 2003.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appellant and her mother, the Veteran's ex-wife, testified before the undersigned Veterans Law Judge in October 2011. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the claims file the Board finds that further development is warranted. 

In March 2009 the appellant applied for educational assistance benefits pursuant to Chapter 35, Title 38, of the United States Code.  Dependents' Educational Assistance (DEA) is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse and children, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2011). 

Basic eligibility exists if the Veteran: (1) was discharged from service under conditions other than dishonorable or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) died as a result of a service-connected disability; or (if a serviceperson) (5) is on active duty as a member of the Armed Forces and now is, and, for a period of more than 90 days, has been listed by the Secretary concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign Government or power.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

The Board finds that in this case the basic eligibility to DEA is established on the basis that the Veteran was granted a 100 percent disability rating for posttraumatic stress disorder (PTSD) effective April 25, 1989; this was granted by an August 1989 rating decision, reestablished by a June 1993 rating decision, and continued by an April 1995 rating decision.  In addition, the Veteran died on April [redacted], 2003, and thus, he was granted a 100 percent disability rating for more than 10 years prior to his death.  Finally, the April 1995 RO rating decision established that the Veteran was permanently and totally disabled by granting the Veteran basic eligibility under 38 U.S.C. Chapter 35. 

Thus, the Board finds that the appellant is eligible for DEA benefits.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  However, at issue is the appellant's status as a child of the Veteran.  The Board notes that during the Veteran's life it was noted by both the Veteran and the RO that he had a daughter with the same first name as the appellant.  However, the appellant's last name is different than the Veteran's and what the Veteran listed.  Thus, the Board finds the appellant must establish that she is the child of the Veteran. 

The Board notes that pursuant to 38 C.F.R. § 3.204 (a)(1)(c), photocopies of documents necessary to establish birth, death, marriage or relationship under the provisions of 38 C.F.R. §§ 3.205 through 3.215 of this part are acceptable as evidence if the Department of Veterans Affairs is satisfied that the copies are genuine and free from alteration.  Otherwise, VA may request a copy of the document certified over the signature and official seal of the person having custody of such record.

Pursuant to 38 C.F.R. § 3.209, age or relationship is established by one of the following types of evidence.  If the evidence submitted for proof of age or relationship indicates a difference in the name of the person as shown by other records, the discrepancy is to be reconciled by an affidavit or certified statement identifying the person having the changed name as the person whose name appears in the evidence of age or relationship. 

(a) A copy or abstract of the public record of birth.  Such a record established more than 4 years after the birth will be accepted as proof of age or relationship if, it is not inconsistent with material of record with the Department of Veterans Affairs, or if it shows on its face that it is based upon evidence which would be acceptable under this section.

(b) A copy of the church record of baptism.  Such a record of baptism performed more than 4 years after birth will not be accepted as proof of age or relationship unless it is consistent with material of record with the Department of Veterans Affairs, which will include at least one reference to age or relationship made at a time when such reference was not essential to establishing entitlement to the benefit claimed.

(c) Official report from the service department as to birth which occurred while the Veteran was in service.

(d) Affidavit or a certified statement of the physician or midwife in attendance at birth.



(e) Copy of Bible or other family record certified to by a notary public or other officer with authority to administer oaths, who should state in what year the Bible or other book in which the record appears was printed, whether the record bears any erasures or other marks of alteration, and whether from the appearance of the writing he or she believes the entries to have been made at the time purported.

(f) Affidavits or certified statements of two or more persons, preferably disinterested, who will state their ages, showing the name, date, and place of birth of the person whose age or relationship is being established, and that to their own knowledge such person is the child of such parents (naming the parents) and stating the source of their knowledge.

(g) Other evidence which is adequate to establish the facts in issue, including census records, original baptismal records, hospital records, insurance policies, school, employment, immigration, or naturalization records.

The appellant's mother stated that she was married to the Veteran at the time of her birth; thus, pursuant to 38 C.F.R. § 3.210(a), where it is necessary to determine the legitimacy of a child, evidence will be required to establish the legality of the marriage of the mother of the child to a veteran or to show that the child is otherwise legitimate by State laws together with evidence of birth as outlined in Sec. 3.209. 

Therefore, the RO must contact the appellant for information and evidence as described herein above to determine that the appellant is a child of the Veteran.  



Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the appellant and describe in detail the type of evidence, as described herein above, that the appellant may submit to establish that she is the child of the Veteran.  

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the appellant the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


